Exhibit 10.3

PUBLIC HEALTH SERVICE

PATENT LICENSE AGREEMENT NONEXCLUSIVE – SUBLICENSABLE

This Agreement is based on the model Patent License Non-Exclusive Sublicensable
Agreement adopted by the U.S. Public Health Service (“PHS”) Technology Transfer
Policy Board for use by components of the National Institutes of Health (“NIH”),
the Centers for Disease Control and Prevention (“CDC”), and the Food and Drug
Administration (“FDA”), which are agencies of the PHS within the Department of
Health and Human Services (“HHS”).

This Cover Page identifies the Parties to this Agreement:

The U.S. Department of Health and Human Services, as represented by

National Human Genome Research Institute (NHGRI) an Institute

(hereinafter referred to as the “IC”) of the

NIH

and

LogicBio Therapeutics, Inc.,

hereinafter referred to as the “Licensee”, having offices at 610 Main Street,
3rd Floor, Cambridge, MA 02139,

created and operating under the laws of Delaware.

Tax ID No.:_47-1514975

 

 

Page 1 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

For the IC’s internal use only:

License Number:

License Application Number:

Serial Number(s) of Licensed Patent(s) or Patent Application(s):

Licensee:

Cooperative Research and Development Agreement (CRADA) Number (if a subject
invention):

Additional Remarks:

Public Benefit(s):

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Benchmarks), Appendix E
(Commercial Development Plan), Appendix F (Example Royalty Report), and Appendix
G (Royalty Payment Options).

 

 

Page 2 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

The IC and the Licensee agree as follows:

 

1.

BACKGROUND

 

  1.1

In the course of conducting biomedical and behavioral research, the IC
investigators made inventions that may have commercial applicability.

 

  1.2

By assignment of rights from the IC employees and other inventors, HHS, on
behalf of the Government, owns intellectual property rights claimed in any
United States or foreign patent applications or patents corresponding to the
assigned inventions. HHS also owns any tangible embodiments of these inventions
actually reduced to practice by the IC.

 

  1.3

The Secretary of HHS has delegated to the IC the authority to enter into this
Agreement for the licensing of rights to these inventions under 35 U.S.C.
§§200-212, the Federal Technology Transfer Act of 1986, 15 U.S.C. §3710(a), and
the regulations governing the licensing of Government-owned inventions, 37 CFR
Part 404.

 

  1.4

The IC desires to transfer these inventions to the private sector through
commercialization licenses to facilitate the commercial development of products
and processes for public use and benefit.

 

  1.5

The Licensee desires to acquire commercialization rights to certain of these
inventions in order to develop processes, methods, or marketable products for
public use and benefit.

 

2.

DEFINITIONS

 

  2.1

“Affiliate” of an entity means any corporation or other business entity
controlled by, controlling, or under common control with such entity at any time
during the term of the agreement. For this purpose, “control” means direct or
indirect beneficial ownership of at least fifty percent (50%) of the voting
stock or at least fifty percent (50%) interest in the income of the corporation
or other business entity.

 

  2.2

“Australian Orphan Drug Exclusivity” means exclusive marketing rights granted by
the Australian Government’s Department of Health, Therapeutic Goods
Administration (“TGA”), upon approval of an orphan drug in Australia. Orphan
drug designation status granted by the TGA typically gives marketing exclusivity
in Australia for 5 years after approval.

 

  2.3

“Biologics License Application (BLA)” means a request for permission to
introduce, or deliver for introduction, a biologic product into interstate
commerce (21 CFR 601.2).

 

  2.4

“Combination Product” means a product that contains a Licensed Product and at
least one other active therapeutic component or one other device other than a
Licensed Product. For the avoidance of doubt, “Combination Products” include
products in which a gene therapy product comprises multiple active therapeutic
components, including a transgene, a cassette and a capsid.

 

  2.5

“Effective Date” means the date set forth in Paragraph 13.1.

 

  2.6

“European Orphan Drug Exclusivity” means exclusive marketing rights granted by
European Medicines Agency (EMA) upon approval of an orphan drug in European
Union. Orphan drug status granted by the EMA gives marketing exclusivity in
European Union for 10 years after approval.

 

  2.7

“FDA” means the United States Food and Drug Administration.

 

 

Page 3 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  2.8

“First Commercial Sale” means the initial transfer by or on behalf of the
Licensee or its Sublicensees of Licensed Products or the initial practice of a
Licensed Process by or on behalf of the Licensee or its Sublicensees, in either
case, pursuant to a valid marketing authorization from a competent regulatory
authority body (for example, NDA approval by FDA in the United States) in
exchange for cash or some equivalent to which value can be assigned for the
purpose of determining Net Sales.

 

  2.9

“Government” means the Government of the United States of America.

 

  2.10

“Japanese Orphan Drug Exclusivity” means exclusive marketing rights granted by
the Japanese Ministry of Health, Labour and Welfare (MHLW) upon approval of an
orphan drug in Japan. Orphan drug designation status granted by the MHLW gives
marketing exclusivity in Japan for up to 10 years after approval.

 

  2.11

“Licensed Fields of Use” means the fields of use identified in Appendix B.

 

  2.12

“Licensed Patent Rights” shall mean:

 

  (a)

Patent applications (including provisional patent applications and PCT patent
applications) or patents listed in Appendix A, all divisions and continuations
of these applications, all patents issuing from these applications, divisions,
and continuations, and any reissues, reexaminations, and extensions of all these
patents;

 

  (b)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.12(a):

 

  (i)

continuations-in-part of 2.12(a);

 

  (ii)

all divisions and continuations of these continuations-in-part;

 

  (iii)

all patents issuing from these continuations-in-part, divisions, and
continuations;

 

  (iv)

priority patent application(s) of 2.12(a); and

 

  (v)

any reissues, reexaminations, and extensions of all these patents;

 

  (c)

to the extent that the following contain one or more claims directed to the
invention or inventions disclosed in 2.12(a): all counterpart foreign and U.S.
patent applications and patents to 2.12(a) and 2.12(b), including those listed
in Appendix A; and

 

  (d)

Licensed Patent Rights shall not include 2.12(b) or 2.12(c) to the extent that
they contain one or more claims directed to new matter which is not the subject
matter disclosed in 2.12(a).

 

  2.13

“Licensed Processes” means processes, which in the course of being practiced,
would be within the scope of one or more claims of the Licensed Patent Rights
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.

 

 

Page 4 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  2.14

“Licensed Product” means tangible materials, which in the course of development,
manufacture, use, distribution, sale, or importation, would be within the scope
of one or more claims of the Licensed Patent Rights that have not been held
unpatentable, invalid or unenforceable by an unappealed or unappealable judgment
of a court of competent jurisdiction. For clarity, Licensee shall pay running
royalties and benchmark royalties with respect to Licensed Products the
development, manufacture, use, distribution, sale or importation of which are no
longer within the scope of one or more claims of the Licensed Patents Rights in
a country that have not been held unpatentable, invalid or unenforceable by an
unappealed or unappealable judgment of a court of competent jurisdiction if such
products have valid Orphan Drug Exclusivity in such country.

 

  2.15

“Licensed Territory” means the geographical area identified in Appendix B.

 

  2.16

“MMA” means Methylmalonic Acidemia, which is an inherited disorder in which the
body is unable to process certain proteins and fats (lipids) properly.

 

  2.17

“Net Sales” means the total gross receipts for sales of Licensed Products or
practice of Licensed Processes by or on behalf of the Licensee or its
Sublicensees, and from leasing, renting, or otherwise making Licensed Products
available to others without sale or other dispositions, whether invoiced or not,
less returns and allowances, packing costs, insurance costs, freight out, taxes
or excise duties imposed on the transaction (if separately invoiced), and
wholesaler and cash discounts in amounts customary in the trade to the extent
actually granted. No deductions shall be made for commissions paid to
individuals, whether they are with independent sales agencies or regularly
employed by the Licensee or a Sublicensee and on its payroll, or for the cost of
collections.

If the Licensee, Affiliates or its Sublicensees sell a Combination Product, the
Net Sales for such Combination Product shall be the market price of the Licensed
Product portion of the Combination Product when sold separately, and if the
Licensed Product is not sold separately, then the Net Sales for such Combination
Product shall be the greater of (i) the market price at which the Licensed
Product reasonably could be sold as a separate item, or (ii) Net Sales of the
Combination Product multiplied by a factor 1/x, where x is the number of active
components and/or devices contained in the Combination Product, wherein x cannot
exceed a value of five (5).

 

  2.18

“Orphan Indication” means a disease that affects less than two hundred thousand
(200,000) people in the United States as defined by the FDA or five (5) in ten
thousand (10,000) people in the European Union as defined by the European
Medicines Agency.

 

  2.19

“Orphan Drug Designation” means the granting of special status by a country
and/or government regulatory agency (such as the FDA, EMA, MHLW, or TGA) to a
drug or biological product (“drug”) to treat a rare disease or condition upon
request of a sponsor under the U.S. Orphan Drug Act (ODA) or any foreign
equivalent(s) to this law enacted by other countries including but not limited
to Australia, member countries of European Union, and Japan.

 

  2.20

“Orphan Drug Exclusivity” means exclusive marketing rights granted by a country
and/or government regulatory agency (such as the FDA, EMA, MHLW, or TGA) to a
drug or biological product (“drug”) to treat a rare and/or neglected disease or
condition upon regulatory approval of said drug for a given period of time
(which varies from country to country) and which can run concurrently with a
patent or not.

 

  2.21

“Phase 1 Clinical Study” means the initial introduction of an investigational
new drug into humans, the principal purpose of which is to determine the
metabolism and pharmacologic actions of the drug in humans, the side effects
associated with increasing doses, and, if possible, to gain early evidence on
effectiveness, in compliance with 21 C.F.R. §312(a) or foreign equivalent.

 

 

Page 5 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  2.22

“Phase 2 Clinical Study” means controlled human clinical studies conducted to
evaluate the effectiveness of a drug for a particular indication or indications
in patients with the disease or condition under study and to determine the
common short-term side effects and risks associated with the drug in compliance
with 21 C.F.R. §312(b) or foreign equivalent, and shall include any clinical
study that leads to a conditional regulatory approval, that is followed by a
confirmatory Phase 3 Clinical Study.

 

  2.23

“Phase 3 Clinical Study” means expanded controlled and uncontrolled human
clinical trials pursuant to a randomized study with endpoints agreed upon by
regulatory bodies for regulatory approval performed after Phase 2 Clinical Study
evidence suggesting effectiveness of a drug has been obtained, and is intended
to gather additional information about effectiveness and safety that is needed
to evaluate the overall benefit-risk relationship of a drug and to provide an
adequate basis for regulatory approval and physician labeling, as in compliance
with 21 C.F.R. §312 or foreign equivalent, and shall include a confirmatory
study that is conducted following conditional regulatory approval.

 

  2.24

“Practical Application” means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and in each case, under these conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.

 

  2.25

“Priority Review” means, with respect to a human drug application as defined in
21 USC § 379g(l), review and action by the Secretary of HHS (“Secretary”) on
such application as described in the Manual of Policies and Procedures of the
Food and Drug Administration (FDA) and goals identified in the letters described
in Section 101(b) of the Prescription Drug User Fee Amendments of 2012.

 

  2.26

“Priority Review Voucher” means a voucher issued by the Secretary to the sponsor
of a Rare Pediatric Disease Product Application that entitles the holder of such
voucher to priority review of a single human drug application submitted under 21
USC § 355(b)(1) or Section 351(a) of the Public Health Service Act [42 USC §
262(a)] after the date of approval of the Rare Pediatric Disease Product
Application.

 

  2.27

“Rare Pediatric Disease” means a disease that meets each of the following
criteria: (A) The disease is a serious or life-threatening disease in which the
serious or life-threatening manifestations primarily affect individuals aged
from birth to 18 years, including age groups often called neonates, infants,
children, and adolescents; (B) The disease is a rare disease or condition,
within the meaning of 21 USC § 360bb.

 

  2.28

“Rare Pediatric Disease Product Application” means a human drug application, as
defined in 21 USC § 360ff (a)(4), for a Rare Pediatric Disease.

 

  2.29

“Sublicensee” means a legal entity, which is not an Affiliate of Licensee, which
receives a sublicense of some or all of the rights granted to Licensee under
this Agreement.

 

  2.30

“Third Party” means an entity other than (i) Licensee or any of its Affiliates
or Sublicensees and (ii) IC.

 

  2.31

“U.S. Orphan Drug Exclusivity” means exclusive marketing rights granted by the
FDA upon approval of an orphan drug and can run concurrently with a patent or
not. The right prevents the submission or effective approval of ANDAs or
applications (ANDA, 505(b)(2) or “full” NDA or BLA) for the same drug for the
same orphan disease or condition for seven years after FDA approval.

 

 

Page 6 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  2.32

“Valid Claim” means a claim of an issued and unexpired patent that is in force
included within the Licensed Patent Rights which has not been revoked or held
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction (which decision is not appealable or has not been
appealed within the time allowed for appeal), and which claim has not been
disclaimed, denied or admitted to be invalid or unenforceable through reissue,
re-examination or disclaimer or otherwise.

 

3.

GRANT OF RIGHTS

 

  3.1

The IC hereby grants and the Licensee and its Affiliates accepts, subject to the
terms and conditions of this Agreement, a nonexclusive license under, and to,
the Licensed Patent Rights in the Licensed Territory to develop, make and have
made, to develop and have developed, to register and have registered, to use and
have used, to distribute and have distributed, to sell and have sold, to offer
to sell, and to import and export any Licensed Products in the Licensed Fields
of Use and to practice and have practiced any Licensed Processes in the Licensed
Fields of Use. For clarity, LogicBio will pay royalties for Licensed Products
that are no longer covered by the Licensed Patent Rights but enjoy Orphan Drug
Exclusivity in a country (as defined in Paragraph 2.14 (“Licensed Product”)).

 

  3.2

This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of the IC other than the
Licensed Patent Rights regardless of whether these patents are dominant or
subordinate to the Licensed Patent Rights.

 

4.

SUBLICENSING

 

  4.1

Upon written approval, which shall include prior review of any sublicense
agreement by the IC and which shall not be unreasonably withheld, the Licensee
may enter into sublicensing agreements under the Licensed Patent Rights and the
Orphan Drug Designation only when it concurrently licenses proprietary or
in-licensed intellectual property rights. For the avoidance of doubt, the
Licensee does not have the right to solely sublicense the Licensed Patent Rights
or the Orphan Drug Designation.

 

  4.2

The Licensee agrees that any sublicenses granted by it shall provide that the
obligations to the IC of Paragraphs 5.1, 5.2, 8.1, 10.1, 10.3, 12.5, and
13.7-13.9 of this Agreement shall be binding upon the Sublicensee as if it were
a party to this Agreement. The Licensee further agrees to include copies of
these Paragraphs in all sublicense agreements.

 

  4.3

Any sublicenses granted by the Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between the Sublicensee and
the IC, at the option of the Sublicensee, upon termination of this Agreement
under Article 13. This conversion is subject to the IC approval and contingent
upon acceptance by the Sublicensee of the remaining provisions of this
Agreement.

 

  4.4

The Licensee agrees to forward to the IC a complete copy of each fully executed
sublicense agreement postmarked within [***] ([***]) days of the execution of
the agreement. To the extent permitted by law, the IC agrees to maintain each
sublicense agreement in confidence.

 

5.

STATUTORY AND NIH REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

 

  5.1

Prior to the First Commercial Sale, and upon agreement of the parties, the
Licensee shall provide the IC with reasonable quantities of Licensed Products or
materials made through the Licensed Processes for the IC’s research use. Such
materials shall be considered the confidential information of the Licensee and
will not be disclosed by the IC without the prior written consent of the
Licensee.

 

 

Page 7 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  5.2

The Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the IC.

 

6.

ROYALTIES AND REIMBURSEMENT

 

  6.1

The Licensee agrees to pay the IC a noncreditable, nonrefundable license issue
royalty as set forth in Appendix C.

 

  6.2

The Licensee agrees to pay the IC a minimum annual royalty as set forth in
Appendix C.

 

  6.3

The Licensee agrees to pay the IC earned royalties as set forth in Appendix C.

 

  6.4

The Licensee agrees to pay the IC benchmark royalties as set forth in Appendix
C.

 

  6.5

The Licensee agrees to pay the IC sublicensing royalties as set forth in
Appendix C.

 

  6.6

The Licensee agrees to pay the IC the assignment royalty as set forth in
Paragraph 14.7.

 

  6.7

A patent or patent application licensed under this Agreement shall cease to fall
within the Licensed Patent Rights or the Orphan Drug Exclusivity for the purpose
of computing earned royalty payments in any given country on the latest of the
date(s) that:

 

  (a)

the application has been abandoned and not continued;

 

  (b)

the patent expires or irrevocably lapses; or

 

  (c)

the patent has been held to be invalid or unenforceable by an unappealed or
unappealable decision of a court of competent jurisdiction or administrative
agency;

and an Orphan Drug Exclusivity terminates or expires in a particular country or
region.

 

  6.8

No multiple royalties shall be payable because any Licensed Products or Licensed
Processes are covered by more than one of the Licensed Patent Rights.

 

  6.9

On sales of Licensed Products by the Licensee to Sublicensees or on sales made
in other than an arms-length transaction, the value of the Net Sales attributed
under this Article 6 to this transaction shall be that which would have been
received in an arms-length transaction, based on sales of like quantity and
quality products on or about the time of this transaction.

 

  6.10

With regard to unreimbursed expenses associated with the preparation, filing,
prosecution, and maintenance of all patent applications and patents included
within the Licensed Patent Rights and paid by the IC on or after the Effective
Date of this Agreement, the IC, at its sole option, may require the Licensee:

 

  (a)

to pay the IC on an annual basis, within [***] ([***]) days of the IC’s
submission of a statement and request for payment, a royalty amount equivalent
to [***] percent ([***]%) of these unreimbursed expenses paid during the
previous calendar year(s); provided that if IC grants one or more additional
licenses to one or more Third Parties, then the Licensee shall pay the IC [***]
percent ([***]%) of a pro-rated portion of such unreimbursed expenses calculated
by dividing the total patent costs paid during the previous calendar year(s) by
two (2) times the number of additional licenses of record.

 

 

Page 8 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  6.11

The IC agrees, upon written request, to provide the Licensee with summaries of
patent prosecution invoices for which the IC has requested payment from the
Licensee under Paragraphs 6.9 and 6.10. The Licensee agrees that all information
provided by the IC related to patent prosecution costs shall be treated as
confidential commercial information and shall not be released to a Third Party
except as required by law or a court of competent jurisdiction.

 

  6.12

The Licensee may elect to surrender its rights in any country of the Licensed
Territory under any of the Licensed Patent Rights upon [***] ([***]) days
written notice to the IC and owe no payment obligation under Paragraph 6.10 for
patent-related expenses paid in that country after the effective date of the
written notice.

 

7.

PATENT FILING, PROSECUTION, AND MAINTENANCE

 

  7.1

The IC agrees to take responsibility for the preparation, filing, prosecution,
and maintenance of any and all patent applications or patents included in the
Licensed Patent Rights.

 

8.

RECORD KEEPING

 

  8.1

The Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due the IC. These
records shall be retained for at least five (5) years following a given
reporting period and shall be available during normal business hours for
inspection, at the expense of the IC, by an accountant or other designated
auditor selected by the IC for the sole purpose of verifying reports and royalty
payments hereunder. The accountant or auditor shall only disclose to the IC
information relating to the accuracy of reports and royalty payments made under
this Agreement. If an inspection shows an underreporting or underpayment in
excess of [***]percent ([***]%) for any twelve (12) month period, then the
Licensee shall reimburse the IC for the cost of the inspection at the time the
Licensee pays the unreported royalties, including any additional royalties as
required by Paragraph 9.7. All royalty payments required under this Paragraph
shall be due within [***] ([***]) days of the date the IC provides the Licensee
notice of the payment due.

 

9.

REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS

 

  9.1

Prior to signing this Agreement, the Licensee has provided the IC with the
Commercial Development Plan under which the Licensee intends to bring the
subject matter of the Licensed Patent Rights to the point of Practical
Application.

 

  9.2

The Licensee shall report to the IC the dates for achieving Benchmarks specified
in Appendix D and the First Commercial Sale in each country in the Licensed
Territory within [***] ([***]) days of such occurrences.

 

  9.3

The Licensee shall submit to the IC, within [***] ([***]) days after each
calendar half-year ending June 30 and December 31, a royalty report, as
described in the example in Appendix F, setting forth for the preceding
half-year period the amount of the Licensed Products sold or Licensed Processes
practiced by or on behalf of the Licensee in each country within the Licensed
Territory, the Net Sales, and the amount of royalty accordingly due. With each
royalty report, the Licensee shall submit payment of earned royalties due. If no
earned royalties are due to the IC for any reporting period, the written report
shall so state. The royalty report shall be certified as correct by an
authorized officer of the Licensee and shall include a detailed listing of all
deductions made under Paragraph 2.17 to determine Net Sales made under Article 6
to determine royalties due.

 

 

Page 9 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  9.4

The Licensee agrees to forward semi-annually to the IC a copy of these reports
received by the Licensee from its Sublicensees during the preceding half-year
period as shall be pertinent to a royalty accounting to the IC by the Licensee
for activities under the sublicense.

 

  9.5

Royalties due under Article 6 shall be paid in U.S. dollars and payment options
are listed in Appendix G. For conversion of foreign currency to U.S. dollars,
the conversion rate shall be the New York foreign exchange rate quoted in The
Wall Street Journal on the day that the payment is due, and any loss of
exchange, value, taxes, or other expenses incurred in the transfer or conversion
to U.S. dollars shall be paid entirely by the Licensee. The royalty report
required by Paragraph 9.4 shall be mailed to the IC at its address for Agreement
Notices indicated on the Signature Page.

 

  9.6

The Licensee shall be solely responsible for determining if any tax on royalty
income is owed outside the United States and shall pay this tax and be
responsible for all filings with appropriate agencies of foreign governments.

 

  9.7

Additional royalties may be assessed by the IC on any payment that is more than
[***] ([***]) days overdue at the rate of [***] percent ([***]%) per month. This
[***] percent ([***]%) per month rate may be applied retroactively from the
original due date until the date of receipt by the IC of the overdue payment and
additional royalties. The payment of any additional royalties shall not prevent
the IC from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

  9.8

All plans and reports required by this Article 9 and marked “confidential” by
the Licensee shall, to the extent permitted by law, be treated by the IC as
commercial and financial information obtained from a person and as privileged
and confidential, and any proposed disclosure of these records by the IC under
the Freedom of Information Act (FOIA), 5 U.S.C. §552 shall be subject to the
predisclosure notification requirements of 45 CFR §5.65(d).

 

10.

PERFORMANCE

 

  10.1

The Licensee shall use its reasonable commercial efforts to bring the Licensed
Products and Licensed Processes to Practical Application. “Reasonable commercial
efforts” for the purposes of this provision shall include commercially
reasonable efforts to adhere to the Commercial Development Plan in Appendix E
and performance of the Benchmarks in Appendix D. The efforts of a Sublicensee
shall be considered the efforts of the Licensee.

 

  10.2

Upon the First Commercial Sale, until the expiration or termination of this
Agreement, the Licensee shall use its reasonable commercial efforts to make
Licensed Products and Licensed Processes reasonably available in the United
States.

 

  10.3

The Licensee agrees that, to the extent commercially reasonable, after its First
Commercial Sale, to make reasonable quantities of Licensed Products or materials
produced through the use of Licensed Processes available to patient assistance
programs.

 

  10.4

The Licensee agrees, after its First Commercial Sale and as part of its
marketing and product promotion, to develop educational materials (e.g.,
brochures, website, etc.) directed to patients and physicians detailing the
Licensed Products or medical aspects of the prophylactic and therapeutic uses of
the Licensed Products.

 

  10.5

The Licensee agrees to supply, to the Mailing Address for Agreement Notices
indicated on the Signature Page, the Office of Technology Transfer, NIH with
inert samples of the Licensed Products or Licensed Processes or their packaging
for educational and display purposes only.

 

 

Page 10 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

11.

INFRINGEMENT AND PATENT ENFORCEMENT

 

  11.1

The IC and the Licensee agree to notify each other promptly of each infringement
or possible infringement of the Licensed Patent Rights, as well as, any facts
which may affect the validity, scope, or enforceability of the Licensed Patent
Rights of which either Party becomes aware.

 

  11.2

In the event that a declaratory judgment action alleging invalidity of any of
the Licensed Patent Rights shall be brought against the IC, the IC agrees to
notify the Licensee that an action alleging invalidity has been brought. The IC
does not represent that it shall commence legal action to defend against a
declaratory action alleging invalidity. The Licensee shall take no action to
compel the Government either to initiate or to join in any declaratory judgment
action. Should the Government be made a party to any suit by motion or any other
action of the Licensee, the Licensee shall reimburse the Government for any
costs, expenses, or fees, which the Government incurs as a result of the motion
or other action. Upon the Licensee’s payment of all costs incurred by the
Government as a result of the Licensee’s joinder motion or other action, these
actions by the Licensee shall not be considered a default in the performance of
any material obligation under this Agreement.

 

12.

NEGATION OF WARRANTIES AND INDEMNIFICATION

 

  12.1

The IC offers no warranties other than those specified in Article 1.

 

  12.2

The IC does not warrant the validity of the Licensed Patent Rights and makes no
representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of Third Parties.

 

  12.3

THE IC MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF THE
LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.

 

  12.4

The IC does not represent that it shall commence legal actions against Third
Parties infringing the Licensed Patent Rights.

 

  12.5

The Licensee shall indemnify and hold the IC, its employees, students, fellows,
agents, and consultants harmless from and against all liability, demands,
damages, expenses, and losses, including but not limited to death, personal
injury, illness, or property damage in connection with or arising out of:

 

  (a)

the use by or on behalf of the Licensee, its Sublicensees, its Affiliates, or
their respective directors, employees, or Third Parties (on behalf of the
Licensees, its Sublicensees, or Affiliates) of any Licensed Patent Rights; or

 

  (b)

the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or materials, by the Licensee, or other products or processes
developed in connection with or arising out of the Licensed Patent Rights.

 

  12.6

The Licensee agrees to maintain a liability insurance program consistent with
sound business practice.

 

 

Page 11 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

13.

TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 

  13.1

This Agreement is effective when signed by all parties, (the “Effective Date”),
and shall extend to the expiration of the last to expire of (a) the Licensed
Patent Rights and (b) the U.S. Orphan Drug Exclusivity, European Orphan Drug
Exclusivity, Australian Orphan Drug Exclusivity, Japanese Orphan Drug
Exclusivity or equivalent foreign Orphan Drug Exclusivity with respect to any
Licensed Product, unless sooner terminated under Article 6 or 13.

 

  13.2

In the event that the Licensee is in default in the performance of any material
obligations under this Agreement, including but not limited to the obligations
listed in Paragraph 13.5, and if the default has not been remedied within [***]
([***]) days after the date of notice in writing of the default, the IC may
terminate this Agreement by written notice and pursue outstanding royalties owed
through procedures provided by the Federal Debt Collection Act.

 

  13.3

In the event that the Licensee becomes insolvent, files a petition in
bankruptcy, has such a petition filed against it, determines to file a petition
in bankruptcy, or receives notice of a Third Party’s intention to file an
involuntary petition in bankruptcy, the Licensee shall immediately notify the IC
in writing.

 

  13.4

The Licensee shall have a unilateral right to terminate this Agreement in any
country or territory by giving the IC sixty (60) days written notice to that
effect.

 

  13.5

The IC shall specifically have the right to terminate or modify, at its option,
this Agreement, if the IC determines that the Licensee:

 

  (a)

has willfully made a false statement of, or willfully omitted, a material fact
in the license application or in any report required by this Agreement;

 

  (b)

has committed a material breach of a covenant or agreement contained in this
Agreement;

 

  (c)

is not keeping Licensed Products or Licensed Processes reasonably available to
the public after First Commercial Sale;

 

  (d)

cannot reasonably satisfy unmet health and safety needs; or

 

  (e)

cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.2, unless waived.

 

  13.6

In making the determination referenced in Paragraph 13.5, the IC shall take into
account the normal course of such commercial development programs conducted with
sound and reasonable business practices and judgment and the annual reports
submitted by the Licensee under Paragraph 9.2. Prior to invoking termination or
modification of this Agreement under Paragraph 13.5, the IC shall give written
notice to the Licensee providing the Licensee specific notice of, and a [***]
([***]) day opportunity to respond to, the IC’s concerns as to the items
referenced in 13.5(a)-13.5(g). If the Licensee fails to alleviate the IC’s
concerns as to the items referenced in 13.5(a)-13.5(g) or fails to initiate
corrective action to the IC’s satisfaction, the IC may terminate this Agreement.

 

  13.7

The IC reserves the right according to 35 U.S.C. §209(d)(3) to terminate or
modify this Agreement if it is determined that the action is necessary to meet
the requirements for public use specified by federal regulations issued after
the date of the license and these requirements are not reasonably satisfied by
the Licensee.

 

 

Page 12 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  13.8

Within [***] ([***]) days of receipt of written notice of the IC’s unilateral
decision to modify or terminate this Agreement, the Licensee may, consistent
with the provisions of 37 CFR §404.11, appeal the decision by written submission
to the designated the IC official. The decision of the designated IC official
shall be the final agency decision. The Licensee may thereafter exercise any and
all administrative or judicial remedies that may be available.

 

  13.9

Within [***] ([***]) days of expiration or termination of this Agreement under
this Article 13, a final report shall be submitted by the Licensee. Any royalty
payments, including those incurred but not yet paid (such as the full minimum
annual royalty), and those related to patent expense, due to the IC shall become
immediately due and payable upon termination or expiration. If terminated under
this Article 13, Sublicensees may elect to convert their sublicenses to direct
licenses with the IC pursuant to Paragraph 4.3. Unless otherwise specifically
provided for under this Agreement, upon termination or expiration of this
Agreement, the Licensee shall return all Licensed Products or other materials
included within the Licensed Patent Rights to the IC or provide the IC with
written certification of the destruction thereof. The Licensee may not be
granted additional the IC licenses if the final reporting requirement is not
fulfilled.

 

14.

GENERAL PROVISIONS

 

  14.1

Neither party may waive or release any of its rights or interests in this
Agreement except in writing. The failure of the Government to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by the Government or
excuse a similar subsequent failure to perform any of these terms or conditions
by the Licensee.

 

  14.2

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter of the Licensed Patent Rights, Licensed Products and Licensed
Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 

  14.3

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, this determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

 

  14.4

If either party desires a modification to this Agreement, the parties shall,
upon reasonable notice of the proposed modification by the party desiring the
change, confer in good faith to determine the desirability of the modification.
No modification shall be effective until a written amendment is signed by the
signatories to this Agreement or their designees.

 

  14.5

The construction, validity, performance, and effect of this Agreement shall be
governed by Federal law as applied by the Federal courts in the District of
Columbia.

 

  14.6

All Agreement notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other party at the address designated on the Signature Page, or to any other
address as may be designated in writing by such other party. Agreement notices
shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.
Parties should request a legibly dated U.S. Postal Service postmark or obtain a
dated receipt from a commercial carrier or the U.S. Postal Service. Private
metered postmarks shall not be acceptable as proof of timely mailing.

 

 

Page 13 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  14.7

This Agreement shall not be assigned or otherwise transferred (including any
transfer by legal process or by operation of law, and any transfer in bankruptcy
or insolvency, or in any other compulsory procedure or order of court) except to
a purchaser of all or substantially of the Licensee’s assets or to the
Licensee’s Affiliate(s) without the prior written consent of the IC. The parties
agree that the identity of the parties is material to the formation of this
Agreement and that the obligations under this Agreement are nondelegable. In the
event that the IC approves a proposed assignment, the Licensee shall pay the IC,
as an additional royalty, [***] percent ([***]%) of the fair market value of any
consideration received for any assignment of this Agreement within [***] ([***])
days of the assignment.

 

  14.8

The Licensee agrees in its use of any IC-supplied materials to comply with all
applicable statutes, regulations, and guidelines, including the NIH and the HHS
regulations and guidelines. The Licensee agrees not to use the materials for
research involving human subjects or clinical trials in the United States
without complying with 21 CFR Part 50 and 45 CFR Part 46. The Licensee agrees
not to use the materials for research involving human subjects or clinical
trials outside of the United States without notifying the IC, in writing, of the
research or trials and complying with the applicable regulations of the
appropriate national control authorities. Written notification to the IC of
research involving human subjects or clinical trials outside of the United
States shall be given no later than [***] ([***]) days prior to commencement of
the research or trials.

 

  14.9

The Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological materials, and other
commodities. The transfer of these items may require a license from the
appropriate agency of the Government or written assurances by the Licensee that
it shall not export these items to certain foreign countries without prior
approval of the agency. The IC neither represents that a license is or is not
required or that, if required, it shall be issued.

 

  14.10

The Licensee agrees to mark the Licensed Products or their packaging sold in the
United States with all applicable U.S. patent numbers and similarly to indicate
“Patent Pending” status. All Licensed Products manufactured in, shipped to, or
sold in other countries shall be marked in a manner to preserve the IC patent
rights in those countries.

 

  14.11

By entering into this Agreement, the IC does not directly or indirectly endorse
any product or service provided, or to be provided, by the Licensee whether
directly or indirectly related to this Agreement. The Licensee shall not state
or imply that this Agreement is an endorsement by the Government, the IC, any
other Government organizational unit, or any Government employee. Additionally,
the Licensee shall not use the names of the IC, NIH, FDA or HHS or the
Government or their employees in any advertising, promotional, or sales
literature without the prior written approval of the IC.

 

  14.12

The Parties agree to attempt to settle amicably any controversy or claim arising
under this Agreement or a breach of this Agreement, except for appeals of
modifications or termination decisions provided for in Article 13. The Licensee
agrees first to appeal any unsettled claims or controversies to the designated
the IC official, or designee, whose decision shall be considered the final
agency decision. Thereafter, the Licensee may exercise any administrative or
judicial remedies that may be available.

 

  14.13

Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 CFR Part 404 shall not be immunized from the operation of
state or Federal law by reason of the source of the grant.

 

  14.14

Paragraphs 8.1, 9.7, 9.8, 12.1-12.5, 13.8, 13.9, 14.12 and 14.14 of this
Agreement shall survive termination of this Agreement.

 

 

Page 14 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  14.15

The terms and conditions of this Agreement shall, at the IC’s reasonable
discretion, be considered by the IC to be withdrawn from the Licensee’s
consideration and the terms and conditions of this Agreement, and the Agreement
itself to be null and void, unless this Agreement is executed by the Licensee
and a fully executed original is received by the IC within [***] ([***]) days
from the date of the IC signature found at the Signature Page.

SIGNATURES BEGIN ON NEXT PAGE

 

 

Page 15 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

NIH PATENT LICENSE AGREEMENT NONEXCLUSIVE – SUBLICENSABLE

SIGNATURE PAGE

For the IC:

 

[***]                December 14, 2018       [***]            Date         

Director, Technology Transfer Office (TTO)

National Human Genome Research Institute (NHGRI)

National Institutes of Health Mailing Address or E-mail Address for Agreement
notices and reports:

Mailing Address or E-mail Address for Agreement notices and reports:

License Compliance and Administration

Monitoring & Enforcement

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland 20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon, information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

by:

/s/ Frederic Chereau                    Signature of Authorized Official Date   
     Date 12/10/2018    Fred Chereau               Printed Name              
Chief Executive Officer               Title              

 

I.    Official and Mailing Address for Agreement notices:

        

Thomas Wilton                                  Name                           
   Chief Business Officer                             Title                     
                                       Mailing Address                        
  

 

 

Page 16 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

LogicBio, 610 Main Street, 3rd Floor, Cambridge, MA 02139                      
                                                                               
                                

Email Address:    twilton@logicbio.com                            Phone:   
215 316 9239                            Fax:                                

 

II. Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments)

  

Mathias Jaffe                                  Name                           
   Chief Financial Officer                             Title                  
                                          Mailing Address:                     
      LogicBio, 610 Main Street, 3rd Floor, Cambridge, MA 02139                 
                                                                               
                                     

Email Address:    mjaffe@logicbio.com                            Phone:   
617 959 7425                            Fax:                                

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) and/or
imprisonment).

 

 

Page 17 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX A – PATENT(S) OR PATENT APPLICATION(S)

Patent(s) or Patent Application(s):

 

  I.

US Provisional Patent Application No.: 61/792,081

HHS Ref. No.: E-243-2012/0-US-01

Filing Date: March 15, 2013

Current Status: Expired

 

  II.

PCT Patent Application No.: PCT/2014/028045

HHS Ref. No.: E-243-2012/0-PCT-02

Filing Date: March 14, 2014

Current Status: Nationalized

 

  III.

EP Patent Application 14729502.6

HHS Ref. No.: E-243-2012/0-EP-03

Filing Date: March 14, 2014

Current Status: Issued 2968602

 

  IV.

US Patent Application No.: 14/773,885

HHS Ref. No.: E-243-2012/0-US-04

Filing Date: September 09, 2015

Current Status: Issued US 9,719,080

 

  V.

US Patent Application No.: 15/070,787 (Continuation in Part)

HHS Ref. No.: E-243-2012/1-US-01

Filing Date: March 15, 2016

Current Status: Issued US 9,944,918

 

  VI.

US Patent Application No.: 15/633,964 (CON)

HHS Ref. No.: E-243-2012/0-US-05

Filing Date: June 27, 2017

Current Status: Pending

 

  VII.

BE Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-BE-06

Filing Date: March 14, 2014

Current Status: Issued

 

  VIII.

CH Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-CH-07

Filing Date: March 14, 2014

Current Status: Issued

 

  IX.

DE Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-DE-08

Filing Date: March 14, 2014

Current Status: Issued

 

  X.

DK Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-DK-09

Filing Date: March 14, 2014

Current Status: Issued

 

 

Page 18 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  XI.

ES Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-ES-10

Filing Date: March 14, 2014

Current Status: Issued

 

  XII.

FR Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-FR-11

Filing Date: March 14, 2014

Current Status: Issued

 

  XIII.

GB Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-GB-12

Filing Date: March 14, 2014

Current Status: Issued

 

  XIV.

IE Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-IE-13

Filing Date: March 14, 2014

Current Status: Issued

 

  XV.

IT Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-IT-14

Filing Date: March 14, 2014

Current Status: Issued

 

  XVI.

LU Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-LU-15

Filing Date: March 14, 2014

Current Status: Issued

 

  XVII.

NL Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-NL-16

Filing Date: March 14, 2014

Current Status: Issued

 

  XVIII.

SE Patent Application No.: 14729502.6

HHS Ref. No.: E-243-2012/0-SE-17

Filing Date: March 14, 2014

Current Status: Issued

 

 

Page 19 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX B – LICENSED FIELDS OF USE AND TERRITORY

 

I.

Licensed Fields of Use:

 

  (a)

Research, development, manufacture and commercialization of pharmaceutical
products for the treatment and/or prevention of Methylmalonic Acidemia (MMA)
using gene therapy constructs in humans that incorporate the Licensed
Product(s).

 

II.

Licensed Territory:        Worldwide

 

 

Page 20 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX C – ROYALTIES

Royalties:

The Licensee agrees to pay to the IC a noncreditable, nonrefundable license
issue royalty in the amount of Twenty Five Thousand Dollars ($25,000.00) within
[***] ([***]) days from the Effective Date of this Agreement.

The Licensee agrees to pay to the IC a nonrefundable minimum annual royalty in
the amount of [***] Dollars ($[***]) as follows:

The minimum annual royalty payments are due and payable on January 1 of each
calendar year and may be credited against any earned royalties due for sales
made in that year.

Sublicensing Royalties:

The Licensee agrees to pay the IC additional sublicensing royalties of:

[***] percent ([***]%) of any upfront payment in cash or of the fair market
value of any upfront non-cash consideration received by the Licensee for
granting each sublicense, within [***] ([***]) days of the execution of each
sublicense.

Running Royalties on Net Sales:

The Licensee agrees to pay the IC earned royalties of [***] percent ([***]%) on
U.S. based Net Sales by or on behalf of the Licensee, on a Licensed
Product-by-Licensed Product basis, until the last to expire of the Licensed
Patent Rights or the U.S. Orphan Drug Exclusivity for a Licensed Product.

The Licensee agrees to pay the IC earned royalties of [***] percent ([***]%) on
European Net Sales by or on behalf of the Licensee, on a Licensed
Product-by-Licensed Product basis, until the last to expire of the Licensed
Patent Rights or European Orphan Drug Exclusivity for a Licensed Product.

The Licensee agrees to pay the IC earned royalties of [***] percent ([***]%) on
“rest of the world” (ROW) country/ies (i.e., other than the US or Europe) based
Net Sales by or on behalf of the Licensee, on a Licensed Product-by-Licensed
Product basis, until the last to expire of the Licensed Patent Rights or the
Orphan Drug Exclusivity for a Licensed Product in the corresponding ROW
countries (if applicable).

For clarity, Licensee shall not pay running royalties on Net Sales of a Licensed
Product in any country where (a) the development, manufacture, use,
distribution, sale or importation of the Licensed Product are no longer within
the scope of one or more claims of the Licensed Patents Rights in the country
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction, and (b) such
Licensed Product does not have valid Orphan Drug Exclusivity.

Benchmark Royalties:

The Licensee agrees to pay the IC Benchmark royalties within [***] ([***]) days
of achieving each Benchmark:

 

  (a)

[***] dollars ($[***]) for initiation of the Licensee-sponsored Phase 1 Clinical
Study (trial) or foreign equivalent in the Licensed Field of Use.

 

 

Page 21 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

  (b)

[***] dollars ($[***]) for initiation of the Licensee-sponsored Phase 2 Clinical
Study (trial) or foreign equivalent in the Licensed Field of Use or, in the case
of the absence of Phase 2 Clinical Study (trial) for an Orphan Indication, a
pivotal trial.

 

  (c)

[***] dollars ($[***]) for initiation of the first Licensee-sponsored Phase 3
Clinical Study (trial) or foreign equivalent in the Licensed Field of Use or, in
the case of the absence of Phase 3 Clinical Study (trial) for an Orphan
Indication, a pivotal trial.

 

  (d)

[***] dollars ($[***]) for submission of the first new drug application (NDA) or
foreign equivalent as defined by the FDA for a Licensed Product or Licensed
Process for an Orphan Indication or in the Licensed Field of Use.

 

  (e)

[***] dollars ($[***]) for submission of the first new drug application (or
European equivalent thereof) for EMA approval for a Licensed Product or Licensed
Process for an Orphan Indication or in the Licensed Field of Use.

 

  (f)

[***] dollars ($[***]) for submission of the first new drug application (or
Japanese equivalent thereof) for Japanese regulatory approval for a Licensed
Product or Licensed Process for an Orphan Indication or in the Licensed Field of
Use.

 

  (g)

[***] dollars ($[***]) upon the First Commercial Sale in the Licensed Field of
Use for MMA, in the United States.

 

  (h)

[***] Dollars ($[***]) upon the First Commercial Sale in the Licensed Field of
Use for MMA, in Europe.

 

  (i)

[***] Dollars ($[***]) upon the First Commercial Sale in the Licensed Field of
Use for MMA, outside the US or Europe.

Initiation of a clinical trial study is defined as the first patient dosed in
said clinical trial study.

The first time the Cumulative Net Sales of all Licensed Products achieve the
following thresholds, the Licensee pays the following one-time Benchmark
royalties:

 

  a)

[***] dollars ($[***]) when the cumulative Net Sales of all Licensed Products
reaches [***] dollars ($[***]).

 

  b)

[***] dollars ($[***]) when the cumulative Net Sales of all Licensed Products
reaches [***] dollars ($[***]).

 

  c)

[***] dollars ($[***]) when the cumulative Net Sales of all Licensed Products
reaches [***] dollars ($[***]).

 

  d)

[***] dollars ($[***]) when the cumulative Net Sales of all Licensed Products
reaches [***] dollars ($[***]).

 

  e)

[***] dollars ($[***]) when the cumulative Net Sales of all Licensed Products
reaches [***] dollars ($[***]).

Priority Review Voucher Royalties:

 

 

Page 22 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

If a Priority Review Voucher or a foreign equivalent is granted to the Licensee
by the FDA or another regulatory agency (such as but not limited to the
Australian TGA, the EMA or the Japanese Pharmaceuticals and Medical Devices
Agency (PMDA)) for a Licensed Product, the Licensee agrees to make one of the
following Benchmark royalty payments for each Priority Review Voucher or foreign
equivalent:

(1) [***] percent ([***]%) of the transfer or sale price paid or fair market
value of any non-cash consideration by the Third Party to the Licensee or
Affiliate for the sold or transferred Priority Review Voucher or a foreign
equivalent shall be due and payable to the IC within [***] ([***]) days
following Licensee’s receipt of funds from such third-party sale or transfer; or

(2) If the Licensee or Affiliate is granted Priority Review or a foreign
equivalent of Licensee’s BLA, NDA, ANDA or other regulatory application by the
FDA for a product under the Priority Review Voucher or a foreign equivalent, and
the Licensee or Affiliate uses the Voucher to obtain approval of its own or its
Affiliate’s therapeutic for an Orphan Indication or in the Licensed Field of
Use, [***] percent ([***]%) of the fair market value shall be due and payable to
the IC within [***] days ([***]) following the grant of the Priority Review by
the FDA or its foreign equivalent.

For the sake of clarity, Licensee shall have no further obligation to pay
Benchmark Royalties after the expiration or termination of this Agreement, and
on a per-country basis or per-region basis (e.g., European Union), Net Sales in
a particular country or region where there is no valid Licensed Patent Rights or
Orphan Drug Exclusivity shall not contribute to the cumulative Net Sales for
purposes of calculating Benchmark Royalties.

 

 

Page 23 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX D – BENCHMARKS

 

1.

[***]

2.

[***]

3.

[***]

 

 

Page 24 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX E – COMMERCIAL DEVELOPMENT PLAN

LB-001 is our lead GeneRide product candidate, which we are developing for the
treatment of MMA in patients with the MUT mutation.

LB-001 consists of a DNA construct including a gene encoding the human MUT
enzyme encapsulated in an AAV capsid. The MUT enzyme coding sequence is coupled
to the 2A peptide sequence and surrounded by homology guides that drive the
integration of the MUT gene and the 2A peptide sequence into the chromosomal
locus for the albumin gene. Based on the way our construct integrates into the
albumin locus, the MUT gene is then expressed resulting in synthesis of MUT
enzyme as a separate protein from albumin. We chose LK03, the AAV capsid we use
in LB-001, because it has been optimized to target human liver cells.

In collaboration with our partners at NHI, LogicBio has demonstrated the safety
and efficacy of LB-001 in mouse models of MMA, and is planning to submit an IND
for the LB-001 program by the end of 2019. We recently completed a $80M IPO
which has provided sufficient funds to progress the LB-001 program to a first in
human study in 2020. Assuming successful completion of this study LogicBio will
progress the program to pivotal studies.

 

 

Page 25 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX F – EXAMPLE ROYALTY REPORT

Required royalty report information includes:

 

•  

License reference number (L-XXX-200X/0)

 

•  

Reporting period

 

•  

Catalog number and units sold of each Licensed Product (domestic and foreign)

 

•  

Gross Sales per catalog number per country

 

•  

Total Gross Sales

 

•  

Itemized deductions from Gross Sales

 

•  

Total Net Sales

 

•  

Earned Royalty Rate and associated calculations

 

•  

Gross Earned Royalty

 

•  

Adjustments for Minimum Annual Royalty (MAR) and other creditable payments made

 

•  

Net Earned Royalty due

Example

 

Catalog Number

  

Product Name

  

Country

  

Units Sold

  

Gross Sales

(US$)

1    A    US    250    62,500 1    A    UK    32    16,500 1    A    France   
25    15,625 2    B    US    0    0 3    C    US    57    57,125 4    D    US   
12    1,500

        

Total Gross Sales

  

153,250

        

Less Deductions:

           

Freight

  

    3,000

        

Returns

  

    7,000

        

Total Net Sales

  

143,250

        

Royalty Rate

  

        8%

        

Royalty Due

  

  11,460

        

Less Creditable Payments

  

  10,000

        

Net Royalty Due

  

    1,460

 

 

Page 26 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.



--------------------------------------------------------------------------------

APPENDIX G – ROYALTY PAYMENT OPTIONS

[***]

 

 

Page 27 of 29

[***] Portions of this exhibit have been redacted pursuant to a Confidential
Treatment Request. An

unredacted version of this exhibit has been filed separately with the
Commission.